Citation Nr: 0021215	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  99-03 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.   Entitlement to service connection for a back condition.

2.  Entitlement to service connection for a prostate 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Board finds that the veteran perfected his claims of 
entitlement to service connection for post-traumatic stress 
disorder and for a skin rash to the hands, feet, groin and 
buttocks in correspondence received in November 1998 and 
deemed a substantive appeal.  However, in his VA Form 9, 
received in April 1999, the veteran indicated that he was 
only appealing the issues of service connection for back and 
prostate conditions.  Although the veteran later reopened his 
claim for service connection for PTSD in August 1999 (which 
was subsequently denied), neither he nor his representative 
have submitted any further argument with regard to these 
claims.  Therefore, the Board construes the veteran's VA Form 
9 to be a withdrawal of these claims.  Accordingly, these 
issues are no longer before the Board for appellate 
consideration.

Finally, the Board notes that the veteran also raised the 
issue of entitlement to service connection for peripheral 
neuropathy in his initial February 1998 claim and also that 
his exposure to Agent Orange during service led to neuro-
tubal defects and the death of his first born child.  These 
issues are referred to the RO for consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The claims of entitlement to service connection for back 
and prostate conditions are not plausible.


CONCLUSION OF LAW

The claims for service connection for back and prostate 
conditions are not well grounded.  38 U.S.C.A. § 5107(a)(West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that he began 
having periods of dull, achy, non-radiating left flank and 
back pain after his return from Vietnam in January 1969.  His 
pain was not related to activity.  He was given a prostatic 
massage and tetracycline without much improvement.  March 
1969 treatment records show complaints of low back pain and 
findings of an enlarged, tender prostate.  In May 1969, the 
veteran's prostate was again found to be enlarged and tender.  
He was assessed with low back pain of unknown etiology.  A 
medical history report, completed two days later, shows no 
complaints of back trouble or genitourinary symptoms.  The 
accompanying separation examination report indicates that 
both his spine and genitourinary system were normal.  

The earliest post service treatment records show that the 
veteran complained of severe intractable back pain of three 
years' duration in February 1978.  At that time he underwent 
a rhizotomy at Baptist Medical Centers.  In November 1978 the 
veteran was again hospitalized at the facility and underwent 
a partial hemilaminectomy and dorsal root section, extra 
dural, at D9 and D10.  Subsequent private and VA treatment 
records show ongoing complaints and treatment for low back 
pain.  A September 1996 private X-ray study of the lumbar 
spine showed narrowing of the L4-5 intervertebral disc space.  
The treatment records include a right L4-5 laminotomy, 
foraminotomy and diskectomy for herniated nucleus pulposus in 
October 1996.  A November 1996 discharge summary from 
Brookwood Medical Center, shows that the veteran injured his 
back in 1987.  A January 1997 medical evaluation conducted by 
Martin Franklin, D.O., indicates that the veteran had been 
hospitalized as early as 1975 for back complaints.  In May 
1998, the veteran underwent an elective re-exploration of the 
right L4-5 space.

Treatment records of Carl F. Dietz, dating from November 1987 
to April 1998, show that, in addition to his back and other 
complaints, the veteran was treated for urinary tract 
infection and prostatitis in May 1997.  September 1997 VA 
treatment records also show that he was diagnosed with 
prostatitis.  There are no opinions regarding the etiology of 
the disability.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question.  Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999)

Although the veteran has shown current back disability and 
prostatitis, there is no evidence that his inservice back and 
prostate conditions were chronic or that there was any 
continuity of any back or prostate symptoms after his 
discharge.  There is no objective evidence of any back 
complaints until 1975, some six years after his discharge, 
and no evidence of arthritis until 1996.  It was not until 
May 1997 that there is any evidence of any prostate 
complaints.  Moreover, veteran has failed to produce 
competent medical evidence of a nexus between his current 
disabilities and his inservice complaints; thus the second 
element for a well-grounded claim is absent.  As noted 
previously, the veteran is competent to provide evidence of 
visible symptoms, but not competent to provide evidence that 
requires medical knowledge or that involves medical causation 
or a medical diagnosis.  Grottveit, 5 Vet. App. at 93; 
Espiritu 2 Vet. App. at 494.

In light of these circumstances, the Board must conclude that 
the veteran has failed to meet his initial burden of 
producing evidence of well-grounded claims for service 
connection for back and prostate conditions.  Therefore, the 
duty to assist is not triggered and VA has no obligation to 
further develop the veteran's claim.  Epps, 126 F.3d at 1469; 
Morton, 12 Vet. App. at 486; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).


ORDER

Service connection for back and prostate conditions is 
denied.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

